Case: 20-50762     Document: 00515765186         Page: 1     Date Filed: 03/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          March 3, 2021
                                No. 20-50762
                            consolidated with                            Lyle W. Cayce
                                                                              Clerk
                                No. 20-50768
                              Summary Calendar


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Antonio Domingo-Morales,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:20-CR-185-1
                           USDC No. 4:20-CR-247-1


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Appealing the judgments in two criminal cases, Antonio Domingo-
   Morales challenges his within-guidelines sentence of 21 months of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50762      Document: 00515765186          Page: 2     Date Filed: 03/03/2021




                                     No. 20-50762
                                   c/w No. 20-50768


   imprisonment and three years of supervised release for illegal reentry. As the
   sole issue on appeal, he asserts that the enhancement of his sentence
   pursuant to 8 U.S.C. § 1326(b)(1) is unconstitutional because the
   enhancement is based on facts neither alleged in his indictment nor proven
   to a jury beyond a reasonable doubt. The Government has filed an unopposed
   motion for summary affirmance arguing that the issue is foreclosed and, in
   the alternative, a motion for an extension of time to file a brief.
          As the Government argues, and Domingo-Morales concedes, this
   issue is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224, 239-
   47 (1998). See United States v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014);
   United States v. Rojas-Luna, 522 F.3d 502, 505-06 (5th Cir. 2008). Thus,
   summary affirmance is appropriate. See Groendyke Transp., Inc. v. Davis, 406
   F.2d 1158, 1162 (5th Cir. 1969).
          Although the appeals of Domingo-Morales’s illegal reentry conviction
   and supervised release revocation were consolidated, he does not address the
   revocation in his appellate brief. Consequently, he has abandoned any
   challenge to the revocation or revocation sentence. See Yohey v. Collins, 985
   F.2d 222, 224-25 (5th Cir. 1993).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, the Government’s alternative motion for an extension of time
   to file a brief is DENIED, and the judgments of the district court are
   AFFIRMED.




                                           2